Citation Nr: 1613073	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  13-21 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a jaw disorder.

2.  Entitlement to service connection for a respiratory disorder, to include emphysema.

3.  Entitlement to service connection for residuals of a cold injury (claimed as frostbite).

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran filed a Notice of Disagreement (NOD) in January 2013, and the RO issued a Statement of the Case (SOC) in May 2013.  Thereafter, the Veteran perfected a timely appeal with the filing of a VA Form 9 (substantive appeal) in July 2013. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a December 2015 videoconference Board hearing.  A transcript has been associated with the file.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as his Virtual VA paperless claims file.

The issues of entitlement to service connection for a respiratory disorder, to include emphysema, residuals of a cold injury (claimed as frostbite), and a skin disorder are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


FINDING OF FACT

A diagnosis of a jaw disorder is not demonstrated by the evidence of record.


CONCLUSION OF LAW

The criteria for establishing service connection for a jaw disorder are not met.  38 U.S.C.A.  §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify a claimant and his (or her) representative, if any, of any information, any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice should inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A March 2012 letter explained the evidence necessary to substantiate a claim for service connection, as well as the respective duties of VA and the Veteran in obtaining evidence in support of the claim.  The letter also notified the Veteran how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  This letter was provided to the Veteran prior to the initial adjudication of his claim in a November 2012 rating decision, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has been satisfied.

VA has a duty to assist the Veteran in developing the evidence necessary to substantiate his claim.  The claims file contains the service treatment record, VA and private treatment records, and lay evidence submitted by the Veteran in the form of written statements and hearing testimony.  Although the record indicates the Veteran's receipt of Social Security Administration (SSA) benefits and that those records have not been associated with the claims file, the Veteran is not prejudiced by their absence.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, with respect to the issue of service connection for a jaw disorder, the information of record indicates that SSA benefits pertained to conditions that were the subjects of the Veteran's Workers Compensation claim, which do not consist of a condition affecting the jaw, and thus would not be relevant to that discrete issue.  See, e.g., June 2007 VA E-mail Correspondence (noting that "[w]hen the rep was looking at this Veteran's SSA record, she said worker's compensation was involved"); October 1999 Special Indemnity Fund and Medical Report (which identify work-related injuries in August and October of 1994, none of which pertain to a jaw-related injury).  Accordingly, given these particular circumstances, VA does not have a duty to attempt to obtain SSA records with respect to the issue concerning the jaw.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Concerning the issue of a jaw disorder, and as well be explained below, the record before the Board does not indicate the existence of such a disorder.  Hence, the Board determines that an examination is not needed to decide such claim, because the Veteran has not made a sufficient showing to entitle him to a medical examination in addition to the medical and other evidence already of record, concerning his claim for a jaw disorder.  38 U.S.C.A. § 5103A(d)(1)-(2) (West 2014); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); see also 38 C.F.R. § 3.326(b)-(c) (2015).

The Veteran has not made VA aware of any additional evidence that needs to be obtained in order to fairly decide the issue decided herein.  He has been given ample opportunity to present evidence and argument in support of the jaw claim.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this discrete issue has been obtained and the case is ready for appellate review.

The Board additionally finds that general due process considerations have been complied with by VA.  38 C.F.R. § 3.103 (2015).  The Veteran was afforded the opportunity to relay his contentions before the Board in a December 2015 hearing by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the December 2015 hearing, the VLJ specifically noted the issues on appeal, which included service connection for a jaw disorder.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The VLJ noted the purpose of the hearing and stated the reasons for the forthcoming inquiries.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ and the representative sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Service Connection - Jaw Disorder

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Establishing service connection generally requires evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and in-service incurrence of a disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran seeks service connection for a jaw disorder.  Specifically, the Veteran contends that he suffers from a disorder manifested by jaw popping, which he purports to have sustained through in-service altercations.  He maintains, in essence, that he began experiencing symptoms of a painless, but embarrassing pop in his jaw after being struck in the face, and kicked in head from fighting while in service.

The Board observes that the service treatment records show that the Veteran sought treatment for injuries sustained from fighting in December 1969 and in March 1970.  The December 1969 treatment record indicates that the Veteran sought treatment for "pain in r[ight] side," reporting that he was "hit in the ribs."  No facial complaints or diagnoses were noted during this examination.  Regarding the March 1970 altercation, the Veteran appeared with "lower lip...not bleeding" and was given a tetanus shot and bandage.  However, the remainder of the service treatment records reveals no complaints, clinical findings or diagnosis pertinent to a jaw or facial injury.  Upon examination in November 1970, for the purpose of separation from active duty, the Veteran reported that he was in "excellent" health.  He presented with no complaints or symptoms related to a facial injury or a jaw disorder.  A clinical evaluation was conducted, and several physical defects were noted, but no jaw disability attributable to any incident of service was noted.  No defects or diagnoses relative to the head and face were noted at separation, and the face was evaluated as normal.  In fact, the Veteran's statement of medical condition, dated in February 1971, did not contain any notation pertinent to the face or head, but it does attest to the best of the Veteran's knowledge that there had been no change in his medical condition since has last separation examination in November 1970.

Although the Veteran was treated for a facial altercation in March 1970 and has reported a history of a jaw disorder that dates back to service, the service treatment records, as discussed above, show that no further complaints were recorded, that no similar symptoms were noted, and there is no indication in the service records of a disability of the jaw or any other facial area, including jaw popping, which has been attributed to a facial altercation during service.  Thus, to the extent his statements imply that he incurred a jaw disorder manifested by jaw popping during service, such implication, in light of the contrary service treatment records, is insufficient to provide a credible basis for the Veteran's statements.  The service treatment records, including the report of a November 1970 separation examination and a February 1971 statement of medical condition, clearly refute the history reported by the Veteran.  In this regard, the Board can and does attach more weight and probative value to the contemporaneous medical and lay evidence contained in the service treatment records, because they present a more accurate, reliable and probative account of what the Veteran was experiencing at that time.  Thus, the Veteran's subsequent statements regarding a current jaw disorder of service origin are outweighed by the other lay and medical evidence of record.  Accordingly, the Board finds the contemporaneous service records showing a normal separation examination in November 1970 and no existing disability of the jaw or any other facial area, including jaw popping, upon service discharge to be a far more credible history.

The most fundamental requirement for any claim of service connection is that the Veteran must first establish that he has the disability claimed.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (explaining that interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability means a disability shown by competent evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  The evidence must show that the Veteran has the disability for which benefits are being claimed.

Post-service, the record reflects no evidence of a presently existing diagnosis of a jaw disorder.  While the Veteran is competent in describing that he suffers from jaw popping, the diagnosis of a disorder or condition manifested by jaw popping, or its etiology, falls outside of the realm of common knowledge of a lay person as it involves a complex medical question.  That is, although the Board readily acknowledges that the Veteran is competent to report his symptoms of jaw popping, there is no indication that the Veteran is competent, by way of medical training, expertise or any other credentials, to diagnose these symptoms.  Since there is no evidence, medical or otherwise, that would show a presently existing jaw disorder related to service, Brammer v. Derwinski, supra, the claim for service connection for a jaw disorder must be denied.


ORDER

Entitlement to service connection for a jaw disorder is denied.


REMAND

Although the Board sincerely regrets the additional delay, further development is required prior to adjudicating the Veteran's remaining claims.  A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Cold Injury Residuals

The Veteran has submitted several statements attesting to the fact that he suffered from cold related injuries during service and continues to suffer from them today.  See December 2015 Board Hearing transcript.  Specifically, the Veteran testified that as a cook, he was often required to "set up chow and stuff for the troops...out [in] the field," and that this occurred during the German wintertime which was very cold and "had a lot of snow."  Id.  During these instances, the Veteran reported that his feet were "cold, burning," and that he has experienced "poor circulation" and a continual sense of coldness since active duty.  

Upon review, the service records, including the DD Form 214, shows that the Veteran served in Germany (with Foreign Service for 1 year, 6 months, and 20 days), and that his military occupational specialty was that of a cook and an executive chef while on active duty.  Hence, giving due consideration to the places, types, and circumstances of the Veteran's service, as shown by his service record, the record evidence is sufficient to establish that the Veteran was exposed to cold weather temperatures while stationed in Germany during military service.  38 U.S.C.A. § 1154(b) (West 2014).

In light of the foregoing reasons, it is therefore necessary to remand this case for the purpose of obtaining an examination and medical opinion, which addres whether the Veteran's exposure to cold weather temperatures during service has caused any presently existing cold injury residuals.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


Skin Disorder

The service treatment records indicate that the Veteran was stationed during training in the warm weather climates of Fort Bliss, Texas and Fort Huachuca, Arizona.  See April 1969 Chronological Record of Medical Care ("Ft. Huachuca, Arizona"); February 1969 Dental Health Record ("Fort Bliss Texas").  Hence, the record evidence is sufficient to establish that the Veteran suffered sun exposure during service.  38 U.S.C.A. § 1154(b).

The post-service private medical records indicate that the Veteran has underwent the removal of skin lesions on his left ear on more than one occasion, and has a history of seborrheic keratosis.  See January 2013 Primary Care Note ("would like lesions on left ear re-treated, usually gets cyotx."); see also May 2011 VAMC Oklahoma City Primary Care note ("Seborrheic keratosis: N2 cryotherapy done for lesions on the ears and neck and anterior chest wall").

Based on the Veteran's current diagnosis of seborrheic keratosis and skin lesions, it is necessary to remand this case for the purpose of obtaining an examination and medical opinion, which address whether the Veteran's in-service exposure to sun contributed in any way to cause his keratosis and skin lesions.  See 38 C.F.R. § 3.159(c).

Respiratory Disorder - Emphysema

The Veteran contends that his current respiratory disorders, diagnosed as emphysema and acute bronchitis, result from his exposure to "gas" during basis training.  The service records reflect that the Veteran had a two-week course in 1969 concerning "CONVL-GAS."

The post-service evidence contains an October 1999 workers compensation medical report, which indicates that the Veteran worked as an oil pumper until May 1994.  This report documents that the Veteran's lungs were disabled due continued inhalation of, and exposure to harmful dust, smoke, and fumes.  Upon examination, at that time, the Veteran was a smoker and presented with complaints of coughing a great deal, being easily winded, and expectorating copious amounts of lung mucous.  A diagnosis of emphysema was indicated.

When the Veteran was examined by VA in December 2003, the Veteran reported suffering from lung problems since 1994, and related symptoms of shortness of breath and tiredness.  The examiner observed that the Veteran's respiratory condition caused hemoptysis, a cough with purulent sputum, shortness of breath, and easily contracted infections requiring antibiotics.  The Veteran related that his usual occupation was that of an old field work, which he had performed for 30 years and had not been employed since 1995.  Following physical examination, chest X-rays and pulmonary function test, the diagnosis was of emphysema.  A May 2011 VA Medical Center record indicates that the Veteran was seen for chronic illness management, and that his present illness was noted as a tobacco use disorder.  The medical history disclosed respiratory disorders of acute bronchitis and nicotine addiction.

In light of the foregoing, it is necessary to remand this case for the purpose of obtaining an examination and medical opinion, which addresses whether the Veteran's two-week course in 1969 concerning "CONVL-GAS," during basic training, caused any respiratory or pulmonary damage that has resulted in, or is related to, the diagnoses of emphysema and acute bronchitis that the Veteran now has.  38 C.F.R. § 3.159(c).

Finally, the record indicates that the Veteran was in receipt of SSA disability benefits due in part to his diagnosis of emphysema.  See June 2007 VA E-mail Correspondence ("When the rep was looking at this Veteran's SSA record, she said worker's compensation was involved"); October 1999 Special Indemnity Fund and Medical Report.  Unfortunately, the records regarding the Veteran's application and award of SSA benefits are not associated with the claims file.  On remand, all available SSA records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should take appropriate action to obtain a copy of the Veteran's file with the Social Security Administration, including a copy of any decision awarding disability benefits and a copy of the clinical records associated with the Veteran's application that supported the award of such benefits.

2.  Schedule the Veteran for a VA cold injury examination to determine the existence and etiology of any cold injury residuals that the Veteran may now have.  The claims file should be made available to the examiner for review.  The examiner must be informed that the Veteran's account of cold weather exposure in service is to be considered, based on the places, types, and circumstance of the Veteran's military occupational specialty as a cook and an executive chef while stationed in Germany.

Specifically, the examiner is asked to provide an opinion that addresses the following question: is it at least as likely as not (a 50 percent or greater probability) that the Veteran's in-service exposure to cold weather caused frostbite or any other cold injury that has resulted in, or is related to, any cold injury residuals that the Veteran may now has?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably explain the medical guidance in the study of this case.

3.  Schedule the Veteran for a VA skin examination to determine the etiology of any skin disorder, including seborrheic keratosis and skin lesions, that the Veteran now has.  The claims file should be made available to the examiner for review.  The examiner must be informed that the Veteran's account of sun exposure in service is to be considered, based on the places, types, and circumstance of the Veteran's service while stationed at Fort Bliss, Texas and Fort Huachuca, Arizona.

Specifically, the examiner is asked to provide an opinion that addresses the following question: is it at least as likely as not (a 50 percent or greater probability) that any skin disorder, to include seborrheic keratosis and skin lesions, that the Veteran now has, was caused by, or the result of, any sun exposure that he suffered while stationed at Fort Bliss and Fort Huachuca?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably explain the medical guidance in the study of this case.

4.  Schedule the Veteran for a VA respiratory and/or pulmonary examination to determine the etiology of any respiratory disorder, including emphysema and acute bronchitis, that the Veteran now has.  The claims file should be made available to the examiner for review.

Specifically, the examiner is asked to provide an opinion that addresses the following questions.

(1) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed respiratory disorders, to include emphysema and acute bronchitis, were caused by, or the result of, the cumulative effect of any gas that the Veteran was exposed during a two-week course in 1969 concerning "CONVL-GAS" in service, and the post-service lung injury due to inhalation of, and exposure to harmful dust, smoke, and fumes that the Veteran sustained in 1994 as an oil field worker?

(2) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed respiratory disorders, to include emphysema and acute bronchitis, were caused by, or the result of, the post-service lung injury due to inhalation of, and exposure to harmful dust, smoke, and fumes that the Veteran sustained in 1994 as an oil field worker, alone?

In making this assessment, the examiner should also discuss, in addition to the Veteran's 2-week basic training course concerning "CONVL-GAS" in 1969 during service, the Veteran's medical history, including his history of smoking, and the work-related lung injury that the Veteran sustained in 1994 as an oil field worker.  In doing so, the examiner should discuss whether there is a medically sound basis to attribute any of the currently diagnosed respiratory disorders to the Veteran's 1969 basic training course during service; or, whether any of the currently diagnosed respiratory disorders are more properly attributable to his history of smoking and (or) the post-service lung injury sustained by the Veteran in 1994 as an oil field worker.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably explain the medical guidance in the study of this case.

5.  After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and then re-adjudicate the claims.  If the benefits remained denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

